Benton, J.,
concurring.
I concur in reversing the conviction. I do not join in the opinion, however, because of its reliance upon Hatcher v. Commonwealth, 14 Va. App. 487, 419 S.E.2d 256 (1992) (extending Pennsylvania v. Mimms, 434 U.S. 106 (1977), to hold that passengers in automobiles stopped for routine traffic infractions are subject to the same constraints as the drivers). Recently in Bethea v. Commonwealth, 245 Va. 416, 429 S.E.2d 211 (1993), our Supreme Court declined the opportunity to extend Mimms, stating “we need not determine whether the de minimis rationale utilized in Mimms is applicable to a passenger in a vehicle when the initial vehicle stop is predicated solely on matters pertaining to the driver.” Id. at 419, 429 S.E.2d at 213.
Neither of the parties relied upon Hatcher in their briefs to this Court. I see no need to inject it into the decision of this case.